IN THE COURT OF APPEALS OF IOWA

                                   No. 21-1063
                              Filed August 31, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID JOEL SEXTON HATFIELD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Muscatine County, Thomas G.

Reidel, Judge.



      David Hatfield appeals his conviction for first-degree murder. AFFIRMED.



      Theresa J. Seeberger, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall (until withdrawal) and

Darrell Mullins, Assistant Attorneys General, for appellee.



      Considered by Bower, C.J., Tabor, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                            2


BOWER, Chief Judge.

       David Hatfield appeals his conviction for first-degree murder, in violation of

Iowa Code section 707.2(1)(a) (2019). We affirm.

       Hatfield was charged with first-degree murder after admitting to police

officers he had shot his pregnant girlfriend Kaitlyn on October 16, 2019. He relied

upon a defense that he did not intend to kill her and the shooting was an assisted

suicide.

       At trial, the decedent’s mother, Jennifer, testified Hatfield and Kaitlyn had

dated for a couple of months and then moved together to Hatfield’s parents’ home

in August 2019. Jennifer learned Kaitlyn was pregnant shortly before the couple

moved. Kaitlyn had been on prescribed medication for “some mental condition”

but did not take the medication with her when she moved.1

       Jennifer testified that in February 2019, Kaitlyn had made a superficial

attempt at suicide. Jennifer opined Kaitlyn’s action was more a plea for attention

rather than a serious suicide attempt. The prosecutor asked, “What did she want

from you or others?” Defense counsel objected, asserting “hearsay” or lack of

personal knowledge. The prosecutor responded that Hatfield had opened the door

with his assisted-suicide defense and “[w]e get to talk about her present mental

state and desire to commit suicide.” The court stated, “[T]he door is opened and

. . . this question is all right on a limited basis, so the objection is overruled at this

time.” Without any further objections by defense, the prosecutor continued:

             Q. Did you talk about whether her attempts were genuine?
       A. Yes.

1 Kaitlyn would not share with Jennifer what mental-health condition though
Jennifer was aware that Kaitlyn did engage in self-cutting behavior.
                                         3


             Q. And what did she say? A. No, she scared herself and she
      would never attempt it again.
             Q. And what were the specific activities she tried to engage in
      in February of 2019? A. She went into the river close to our home,
      and then I guess there was a cord involved. She tried to hang
      herself, but it was superficial. It was just a small line.

      Kaitlyn entered a mental-health hospital for a week, was placed on

medication, and began mental-health therapy sessions.         Jennifer testified the

medications “seemed to help” and there was no further indication Kaitlyn wanted

to self-harm or commit suicide.

      After Kaitlyn moved away with Hatfield, Jennifer did not hear from her for

about a month.      Kaitlyn had not taken her cellphone when she left and

communicated with Jennifer via a social media messaging service under the name

of Jonathan Tolamun. Jennifer described Kaitlyn as “quirky.”

      Kaitlyn came back with Hatfield to visit Jennifer on October 13. The three

shopped, and Hatfield went to visit friends while Kaitlyn and Jennifer had a good

visit. Hatfield picked Kaitlyn up the following day, and Kaitlyn talked about coming

again the next weekend to see her grandparents. That was the last time Jennifer

saw Kaitlyn.

      On October 15 and 16, Jennifer received online messages from Kaitlyn’s

social media account. According to phone records, Kaitlyn was using Hatfield’s

cellphone. The tone of the messages received by Jennifer, her ex-husband, and

her current partner on the 16th included messages from the Tolamun account

about “crippling depression,” “‘bout to do a hurt,” and something about firearms.

When Jennifer did not get a response to her messages to Kaitlyn, Jennifer
                                          4


contacted Hatfield at 10:27 p.m. asking if he’d seen Kaitlyn.2 Hatfield replied at

10:39 p.m., “I haven’t seen her, but I’m extremely worried about her.”

       At 10:51 p.m., Hatfield called 911 to report his girlfriend had “attempted

suicide,” she “shot herself in the side of the head,” she was still breathing but “not

lucid.” At 10:52 p.m., Jennifer messaged Hatfield, “Does she have access to

firearms?” Emergency personnel arrived at the scene of the shooting at 11:02 p.m.

Hatfield was about five feet away from Kaitlyn, who was laying on the ground on

her back with a gun in her left hand. She was bleeding from her left temple. She

was still breathing but her throat and mouth had filled with blood. Kaitlyn was life-

flighted to a hospital. Hatfield responded to Jennifer at 11:11 p.m., “My stepdad

has firearms, but I don’t know where he keeps them.” Kaitlyn was pronounced

dead at 3:26 p.m. on October 17.

       In his statements to police in the early morning hours of October 17,

Hatfield’s story evolved. In the beginning, Hatfield claimed that he and Kaitlyn

went to the park to stargaze, she retrieved a handgun from the trunk of the vehicle,

and shot herself while he attempted to dissuade her. Next, Hatfield alleged that

Kaitlyn tried to get him to fire the gun, he refused, she decided to shoot herself,

and he tried to get the gun away from her but failed. Later, Hatfield stated he got

his stepfather’s gun out of the trunk, fired a test shot to make sure the gun worked,

and then shot her. Hatfield insisted he did not want to shoot her but she begged

him and said she was ready to go. He admitted placing the firearm in Kaitlyn’s

hand after shooting her to stage the scene.


2 Hatfield had just the prior day sent Jennifer a “friend” request on a social media
platform, which she had accepted.
                                         5


       Autopsy evidence showed the gun was directly against Kaitlyn’s left temple

and in a position making it almost impossible to have been self-inflicted.

       A jury found Hatfield guilty of first-degree murder, and he was sentenced to

a mandatory term of life in prison. On appeal, Hatfield contends his trial counsel

was ineffective in failing to object to the prosecutor’s closing statements and the

trial court erred in overruling his hearsay objection to Jennifer’s testimony about

her daughter’s statement about never attempting suicide again.

       Authority to address claims. We have no authority to address Hatfield’s

ineffective-assistance-of-counsel claim on direct appeal. See Iowa Code § 814.7

(stating an ineffective-assistance-of-counsel claim “shall not be decided on direct

appeal from the criminal proceedings”). Hatfield urges us to address the issue via

“plain error”; our supreme court has repeatedly declined to adopt that doctrine.

See State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021). This court is not at liberty

to set aside supreme court precedent. See State v. Hastings, 466 N.W.2d 697,

700 (Iowa Ct. App.1990) (“We are not at liberty to overturn Iowa Supreme Court

precedent.”).

       Hearsay. We turn to Hatfield’s hearsay challenge. We generally review

evidentiary rulings for an abuse of discretion, but hearsay issues are reviewed for

correction of errors of law. State v. Buelow, 951 N.W.2d 879, 884 (Iowa 2020).

       Hearsay is an out-of-court statement offered to prove the truth of the matter

asserted. Iowa R. Evid. 5.801(c). Hearsay is not admissible unless it falls within

a recognized exception. See Iowa Rs. Evid. 5.802, .803.

       The defense objects to the mother’s testimony that Kaitlyn said “she would

never attempt [suicide] again.”     Hatfield asserts the hearsay exceptions for
                                          6


statements of present sense impressions and then-existing mental, emotional, or

physical condition are not applicable. He asserts the statement was made about

a week after the February 2019 suicide attempt and thus was not “made while or

immediately after the declarant perceived it.” See Iowa R. Evid. 5.803(1) (allowing

a statement “describing or explaining an event or condition, made while or

immediately after the declarant perceived it”). And, focusing on the word “never,”

he argues the statement is about Kaitlyn’s state of mind in the future and thus not

“then-existing.”   See Iowa R. Evid. 5.803(3) (allowing “[a] statement of the

declarant’s then-existing state of mind (such as motive, intent, or plan) or

emotional, sensory, or physical condition (such as mental feeling, pain, or bodily

health)”). He contends allowing the statement was not harmless error because “it

likely convinced the jury that [Kaitlyn] would never have attempt[ed] suicide again,”

which “would have made it almost a foregone conclusion that the defendant’s

actions easily satisfied all of the elements of murder in the first degree.”

       We conclude the defendant mischaracterizes Kaitlyn’s statement that “she

would never attempt [suicide] again” as necessarily one of future intent. Kaitlyn

may well have intended then not to attempt to kill herself in the future. That

statement does not in itself mean she would never have changed her mind. We

find no error in the court allowing the statement as relevant to the assisted-suicide

defense.

       AFFIRMED.